DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
		1. 	The instant application No. 17/303,503 has claims 1-13 are pending.

	2	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dronadula et al. (Pub. No. US 2016/0315785 A1; filed on April 23, 2015; hereinafter Dron) in view of Bindrim et al. (Pub. No. US 2015/0181467 A1; hereinafter Brindrim).
Regarding claim 1 and 8, Dron discloses a communication network comprising: at least one network access segment including one or more network access points;  (access points 130A, 130B, 130 N in a network) and a selective packet bridge appliance integral or otherwise functionally associated with said at least one network access segment and adapted to selectively shunt packet flow between two or more mobile communication devices communicatively coupled too said at least one network access segment through access points of said at least one network segment, (Figure 2A, See ¶0022,See ¶0043, a flow is initiated between a first station and a second station. Acting under a default tunnel mode, the access point tunnels at least one of the packets to the SDN controller; the SDN controller sends an OpenFlow data instructing that the flow be continued over bridge through access points; See ¶0044) wherein a packet is selected for shunting at least partially based on an intended destination of the packet and at least partially based on a payload type of the packets. (See ¶0007, a bridging policy concerning bridging of specific types of traffic flows for wireless communication network is received at the SDN; See ¶0022, forwarding packets are analyzed to determine, an originating application (e.g. layer 7 application or other process operating above layer 2 and destination address)
	Dron fails to disclose shunting includes injecting data from the shunted upstream packet into an downstream data link of said at least one network access segment and allowing data from the shunted packet to reach a core of said network.
Brindrim discloses shunting includes injecting data from the shunted upstream packet into an downstream data link of said at least one network access segment (See ¶0294, data sent from the SCNC 100 to the SCND 110 in the uplink direction; upon receiving copy data, the SCNSF 120 injects the data in the downlink direction) and allowing data from the shunted packet to reach a core of said network. (See ¶0143, first application to receive uplink packets from the UE and would copy them and send them to the core in a SCNC copy data packet)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Dron to include injecting uplink data into the downlink direction. The motivation to combine is to efficiently charge the customer for usage of the network (See ¶0017).
Claims 2-6, 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dron in view of Brindrim and, further in view of Diab (Pub. No. US 2010/0115307 A1).
Regarding claims 2 and 9, Dron discloses at least one network access segment generated by communication devices communicatively coupled too said at least one network access segment through one of the one or more access points. (Figure 2A, See ¶0022,See ¶0043, a flow is initiated between a first station and a second station. Acting under a default tunnel mode, the access point tunnels at least one of the packets to the SDN controller; the SDN controller sends an OpenFlow data instructing that the flow be continued over bridge through access points; See ¶0044)
 However, Dron in view of Brindrim fails to disclose selective packet bridge appliance includes a packet inspector to inspect packets on an uplink 
Diab discloses selective packet bridge appliance includes a packet inspector to inspect packets on an uplink (See ¶0020, an downlink path within the network device may be configured based on inspection of packets conveyed along a corresponding uplink path.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify inspecting packets transmitted between the devices to include specifically inspect the uplink and downlink packets between the devices. The motivation to combine is to efficiently predict traffic in the network device based on inspection see ¶0020.
Regarding claims 3 and 10, Dron discloses at least one network access segment and designated for a communication device communicatively coupled to the at least one network access segment through one of the one or more access points. (Figure 2A, See ¶0022,See ¶0043, a flow is initiated between a first station and a second station. Acting under a default tunnel mode, the access point tunnels at least one of the packets to the SDN controller; the SDN controller sends an OpenFlow data instructing that the flow be continued over bridge through access points; See ¶0044)
	Dron in view of Brindrim fails to disclose packet inspector is further adapted to inspect packets on a downlink
Diab discloses packet inspector is further adapted to inspect packets on a downlink (See ¶0020, inspect both of ingress and egress packets in the network device; an uplink path within the network device may be configured based on inspection of packets conveyed along a corresponding downlink path.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify inspecting packets transmitted between the devices to include specifically inspect the uplink and downlink packets between the devices. The motivation to combine is to efficiently predict traffic in the network device based on inspection see ¶0020.
Regarding claims 4 and 11, Dron in view of Brindrim fails to disclose said packet inspector is further adapted to determine a packet parameter including one or more of: (a) a packet payload type; (b) a packet source designator, (c) a packet destination designator, and (d) a packet quality of service requirement. 
Diab discloses packet inspector is further adapted to determine a packet parameter including one or more of: (a) a packet payload type; (b) a packet source designator, (c) a packet destination designator, and (d) a packet quality of service requirement. (See ¶0039, the traffic inspection module 218 may also utilize packet payload inspection.  In this manner, the traffic inspection module 218 may be operable to determine characteristics of the traffic such as type(s) of data being communicated, applications generating and/or receiving the data, and latency requirements of the data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify inspecting packets transmitted between the devices to include specifically inspect the uplink and downlink packets between the devices. The motivation to combine is to efficiently predict traffic in the network device based on inspection see ¶0020.
Regarding claim 5, Dron in view of Brindrim fails to disclose said selective packet bridging appliance further includes packet selection logic circuits for selecting one or more packets from an uplink of the at least one network access segment to shunt to a downlink of the at least one network access segment.
Diab discloses selective packet bridging appliance further includes packet selection logic circuits for selecting one or more packets from an uplink of the at least one network access segment to shunt to a downlink of the at least one network access segment. (Figure 1B bridge appliance 104b is forwarding uplink packets received on the one network segment to downlink of the one network segment; See ¶0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify inspecting packets transmitted between the devices to include specifically inspect the uplink and downlink packets between the devices. The motivation to combine is to efficiently predict traffic in the network device based on inspection see ¶0020.
Regarding claims 6 and 13, Dron in view of Brindrim fails to disclose said packet selection logic circuits are adapted to determine that an uplink packet flow is intended for a communication device communicatively coupled to said at least one network access segment by: (a) comparing a packet destination designator against a table correlating destination designators to network access segments; or (b) detecting that a packet flow on the uplink corresponds to a packet flow on the downlink.
Diab discloses packet selection logic circuits are adapted to determine that an uplink packet flow is intended for a communication device communicatively coupled to said at least one network access segment by: (a) comparing a packet destination designator against a table correlating destination designators to network access segments; or (b) detecting that a packet flow on the uplink corresponds to a packet flow on the downlink. (See ¶0020, an downlink path within the network device may be configured based on inspection of packets conveyed along a corresponding uplink path; See ¶0062, In instances that traffic is expected on the downlink, the downlink path may be configured into a mode to handle the expected data.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify inspecting packets transmitted between the devices to include specifically inspect the uplink and downlink packets between the devices. The motivation to combine is to efficiently predict traffic in the network device based on inspection see ¶0020.
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dron in view of Brindrim, Diab and Lee et al. (Pub. No. US 2015/0138987 A1; hereinafter Lee)
Regarding claim 7, Dron in view of Diab and Brindrim fails to disclose said packet selection logic circuits are adapted to select real-time transport protocol packet flows for shunting to a downlink. 
Lee discloses packet selection logic circuits are adapted to select real-time transport protocol packet flows for shunting to a downlink. (See ¶0010, the communication network must select and manage a real-time transport protocol bearer path to carry IP data packets between two mobile devices engages a VoLTE calling session)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Dron in view of Brindrim and Diab to include transmitting a RTP protocol packet between two mobile devices. The motivation to combine is by shortening the RTP bearer path, user experiences can improve, while operator capital expenditure and operation expense can be reduced (See ¶0010).
	Regarding claim 12, Dron in view of Brindrim and Diab discloses shunting include copying packets from an uplink of the at least one network access segment to a downlink of the at least one network access segment. (See ¶0294, data sent from the SCNC 101 to the SCND 110 in the uplink direction; upon receiving copy data, the SCNSF 120 injects the data in the downlink direction)
	However, Dron in view of Brindrim and Diab fails to disclose real-time transport protocol packet flows for shunting to a downlink.
Lee discloses real-time transport protocol packet flows for shunting to a downlink. (See ¶0010, the communication network must select and manage a real-time transport protocol bearer path to carry IP data packets between two mobile devices engages a VoLTE calling session)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Dron in view of Diab to include transmitting a RTP protocol packet between two mobile devices. The motivation to combine is by shortening the RTP bearer path, user experiences can improve, while operator capital expenditure and operation expense can be reduced (See ¶0010).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Luft et al. (Pub. No. US 2015/0139087 A1)- The eNB can receive packets associated with the D2D communication from the first UE or the second UE. The eNB can communicate the received packets from the first UE and the second UE to the core network (CN) to be copied.
Kurita (Pub. No. US 2007/0214257 A1)- network interface section which separates packets mirrored from packets flowing in client-server segments, which are data communication segments between a client and a server of the multi-tiered server system where the server is a request transmission target of the client, or server-server segments, which are data communication segments between servers of adjacent tiers in the multi-tiered server system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJIS DAYA whose telephone number is (571)270-7817. The examiner can normally be reached 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472